106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig O. COPLEY, Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee.
No. 96-7070.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 23, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-47-HC)
Craig O. Copley, Appellant Pro Se.
Eileen Coffey Moore, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Craig O. Copley appeals from the district court's order denying his motion for reconsideration of the court's earlier order denying his motion for a transfer.  Because Copley's motion was untimely under Fed.R.Civ.P. 59(e), his motion should be construed as a Fed.R.Civ.P. 60(b) motion.  We review the district court's denial of a Rule 60(b) motion for an abuse of discretion.  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978).


2
Relief is not authorized under Rule 60(b) where the motion raises no new arguments, but merely requests the district court to "change its mind."  United States v. Williams, 674 F.2d 310, 313 (4th Cir.1982).  Copley's motion provided no new grounds for relief and only reflected his disagreement with the court's earlier decision.  Where a motion is for reconsideration of legal issues already addressed in an earlier ruling, the motion "is not authorized by Rule 60(b)."  Id. at 313.  Therefore, the motion was "properly rejected by the district court."  Id.; see also Hartman v. Lauchli, 304 F.2d 431, 432 (8th Cir.1962) ("Rule 60(b) was not intended as a substitute for a direct appeal from an erroneous judgment.  The fact that a judgment is erroneous does not constitute a ground for relief under that Rule.").


3
Accordingly, the order of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED